Citation Nr: 0903915	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skin disorder of both 
legs and feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
and from March 1974 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

In March 2008, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The veteran has made contentions regarding hammertoes, 
folliculitis barbae, an increased rating for his right wrist 
condition, and an increased rating for his diabetes mellitus.  
These matters are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his skin condition, diagnosed as 
neurodermatitis with lichenification and tenia pedis, began 
during service and has been persistent since that time.

The Board notes that the veteran had a VA skin examination in 
May 2007.  The examiner opined that the veteran's skin 
conditions did not meet the characteristics of chloracne and 
were not associated to exposure to Agent Orange.  The 
examiner also stated that the veteran's current conditions 
were less likely than not associated with his folliculitis 
and tinea cruris, which were identified during active duty.  
The examiner, however, did not acknowledge the veteran's 
account of continued symptomatology since service when 
rendering this opinion.  As such, the examination report is 
not adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the veteran's report of an in-
service injury, but instead relied on the service medical 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (2007) (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).  

The veteran has consistently reported, as he is competent to 
do, that his skin condition began during service.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also 38 C.F.R. § 3.159(a)(2).  Based on 
the medical evidence showing no skin condition upon entrance 
into service in June 1966, treatment for a rash on his groin 
in September 1966, treatment for folliculitis of the chest in 
June 1979, and the veteran's reports of a worsening skin 
condition on his legs and feet since 1979, the Board finds 
that VA is required to provide the veteran with a new medical 
examination and to request a medical opinion as to whether 
the veteran incurred a skin condition as a result of military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
conditions of the feet and legs found 
to be present.  The claims folder must 
be made available and reviewed by the 
examiner.

If the veteran has a skin condition, 
the examiner must state whether it is 
at least as likely as not (50 percent 
or greater probability) that this 
condition is related to or had its 
onset in service.  In offering this 
assessment, the examiner must comment 
on the veteran's reports of a 
continuity of symptomatology since 
service.

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, the AMC must adjudicate 
the veteran's skin condition claim and 
consider whether service connection is 
warranted for a skin condition on a 
direct basis.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

